Name: Council Regulation (EEC) No 3602/85 of 17 December 1985 fixing the guide prices for the fishery products listed in Annex I (A) and (D) of Regulation (EEC) No 3796/81 for the 1986 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 21 . 12 . 85 Official Journal of the European Communities No L 344/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3602/85 of 17 December 1985 fixing the guide prices for the fishery products listed in Annex I (A) and (D) of Regulation (EEC) No 3796/81 for the 1986 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 3655/84 (2), and in particular Article 10(3) thereof, Having regard to the proposal from the Commission, Whereas Article 10(1 ) and (2) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed for each of the products listed in Annex I (A) and (D) to that Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 10(2) of that Regulation and on an assessment of production and demand prospects ; Whereas the application of the criteria laid down in Article 10 of Regulation (EEC) No 3796/81 and referred to above involves for the 1986 fishing year an increase for certain products and the stabilization of prices for others compared with prices applicable during the current fishing year ; Whereas, in the absence of certain information concern ­ ing price trends for each fishery products with given commercial characteristic, consideration should be given to the relationship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products, and the average weighted market prices weighted current, HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year from 1 January to 31 December 1986 for the products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and the categories to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1985 . For the Council The President J. F. POOS (') OJ No L 379, 31 . 12 . 1981 , p . 1 . O OJ No L 340, 28 . 12 . 1984, p . 1 . No L 344/2 Official Journal of the European Communities 21 . 12. 85 ANNEX (ECU/tonne) Species Commercial specifications (') Freshness category Size Presentation Guide price 1 . Herrings Extra, A 1 Whole fish 326 2. Sardines (Sardina pilchardus) : (a) Atlantic Extra 3 Whole fish 537 (b) Mediterranean Extra 3 Whole fish 459 3 . Dogfish (Squalus acanthias) Extra, A 2 \ Whole fishGutted fish with head | 861 4. Dogfish (Scyliorhinus spp.) Extra , A &lt; 1 Whole fishGutted fish with head | 814 5 . Redfish (Sebastes spp.) A 2 Whole fish 854 6. Cod A or A 2 3 Gutted fish with head Gutted fish with head | 1 183 7 . Saithe A or A 2 3 Gutted fish with head Gutted fish with head | 643 8 . Haddock A or 2 Gutted fish with head &gt; 868 A 3 Gutted fish with head ) 9 . Whiting A or 2 Gutted fish with head &gt; 791 A 3 Gutted fish with head ) 10 . Ling Extra, A 1 , 2 Gutted fish with head 902 1 1 . Mackerel Extra or 1 Whole fish &gt; 283 A 2 Whole fish &gt; 12 . Anchovies Extra 2 Whole fish 578 13 . Plaice A or A 2 3 Gutted fish with head Gutted fish with head C 1 January to &gt; \ 30 April 1986 j J 1 May t0 I 1 045^ 31 December 1986 ^ 14 . Hake (Merluccius merluccius) A 2 Gutted fish with head 2 528 15 . Shrimps of the genus Crangon crangon A 1 Simply boiled in water 1 530 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .